Kincheloe, Judge:
These appeals for reappraisement have been submitted for decision upon the following oral stipulation of counsel for the parties hereto:
* * *. It is agreed between counsel for the United States and counsel for the importer that:
(1) The merchandise involved consists of ceramic decalcomanias imported from Germany.
(2) The merchandise and the issues in these appeals to reappraisement are similar in all material respects to the merchandise and issues involved in Re-appraisement 125252-A and others in the name of R. Gaertner & Co, which was decided in Reappraisement Decision 5727.
(3) The record in United States v. R. Gaertner & Co., Inc., supra, may be incorporated with the.record in these cases.
(4) At the time of exportation of the instant merchandise, such merchandise was freely offered for sale to all purchasers, in the principal markets of Germany, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, packed, ready for shipment at the following prices:
, Those prices are in Reappraisement 139289-A. Eor the merchandise described under the pattern number 4461. 290, U. S. money per sheet; for the merchandise described under the same item number but qualified by the words, “Second Quality Choice,” the price is 160 per sheet.
*416On. reappraisement 139290-A, the merchandise described on the consular invoice there involved — there’s only one item, the value is thirty-five and one-half cents, U. S. money per sheet.
* * # * * * *
* * *. There is no foreign value.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values are as follows:

Reappraisement 189289-A U. S. Dollars per sheet

Pattern number 4461_1___0. 29
Pattern number 4461 second quality choice_ . 16

Reappraisement 139290-A

Pattern number 5389_ . 35)4
Judgment will be rendered accordingly.